                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA              :

         v.                            :        CRIMINAL NO. 3:17-399

 KISON LOYD,                           :          (JUDGE MANNION)

                  Defendant            :


                                  ORDER

       In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

       (1) The petitioner’s motion for reconsideration of sentence, which the

           court has construed as being filed pursuant to 28 U.S.C. §2255

           (Doc. 97) is DENIED.

       (2) A certificate of appealability pursuant to 28 U.S.C. §2253 SHALL

           NOT ISSUE.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: May 18, 2021
17-399-02-ORDER
